Birchard, J.
This motion presents a question arising under the following clause of section 9 of the act to provide for the settlement of the estates of deceased persons: “A claim shall be deemed disputed or rejected, if the administrator or executor shall, on presentation of the vouchers thereof, refuse, on demand made for that purpose, to indorse thereon his allowance of the same, as a valid claim against the estate.” There was no evidence offered which showed that such demand was made, and that there was any direct refusal. The account was merely presented, and examined by one of the administrators, and compared with decedent’s book, with which there was a slight disagreement. Ho evidence, affidavit, or vouchor, was produced by the plaintiff in support of it. On this examination and comparison of the books and account, the estate claimed the right of paying the same in wheat. If this were to be held sufficient to authorize a suit within eighteen months, a very useful provision of the law would be irifterod away, and it would become hazardous lor an administrator to enter upon an examination of the accounts of the estate, at any time, in company with the adverso party.
Wo think there should have been proof of a request to indorse an allowance of the claim, and a refusal so to do. The administrators had a right to expect,, after the claim of a right to pay in wheat was made known to the plaintiff, that the claim would be again presented to him authenticated, as required by statute, with a demand upon them to indorse thereon their allowance. They had a right, after such presentation and demand, to take a reasonable time to examine and determine whether it should be allowed or rejected. They had a right to say to plaintiff — Wo can not tell whether we will allow or reject your claim, until we have had time to examine and consider, your proof, and, perhaps, take the advice of counsel. A different rule would subject estates of decedents to useless and vexatious suits and costs, and would, to some extent, defeat the policy of the statute
Motion overruled-